DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application is being examined under the pre-AIA  first to invent provisions. 

2.      In view of the Pre-Appeal Brief filed on 10-8-21, PROSECUTION IS HEREBY REOPENED. The rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BENJAMIN R BRUCKART/           Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                             



Response to Arguments
3.    Applicant’s arguments filed 10/8/21 have been fully considered but are moot in view of the new ground(s) of rejection(s).
       In particular, the Applicant argues that Sharma of record does not qualify as prior art since the priority claimed in its provisional application does not contain the subject matter being claimed. The Examiner agrees. However, as detailed below, LaJoie et al., US 2007/0276926 is now being relied upon.
     Moreover, applicant argues that Gordon, teaches away from removing embedded data from media content in [0034] which recites providing replacement content such as targeted advertisements while avoiding both problems caused by entities who remove or strip embedded data from the media content” and that Gordon [0111] and [0112] teach of replacement by switching as opposed to removing content. The Examiner respectfully disagrees. It should first be noted that Gordon is merely relied upon for the teachings of determining incompatibility of the secondary digital content with one or more characteristics associated with the computerized user device and is not relied upon for the switching/replacement of the secondary media content. Moreover, [0034] refers to the embedded data which is different from the secondary content/replacement ads (See [0031]-[0033] which refers to the embedded data being that of the control data). Furthermore, [0045], [0053], [0150], and [0186] clearly teaches of defining the replacing of the entire advertisement with a replacement advertisement and describes an example of the minivan where the ad is removed and replaced with a convertible. Hence, it is clear that the switching/replacement of the ad involves a removal process of 
     For the reasons stated above and detailed below, the rejections are maintained.

           Claim Objections
4.     Claims 46 and 61 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims .

Claim Rejections - 35 USC § 103
5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  (See MPEP Ch. 2141)

Determining the scope and contents of the prior art;
Ascertaining the differences between the prior art and the claims in issue;
Resolving the level of ordinary skill in the pertinent art; and
Evaluating evidence of secondary considerations for indicating obviousness or nonobviousness.

6.    Claims 42-45, and 47-60 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teinila et al., US 2009/0327346 in view of Lajoie et al., US 2007/0276926, and in further view of Gordon, US 2010/0269128.

        receiving, via the content delivery network, data indicative of a request for on-demand digitally rendered content from the computerized user device (See [0031] and [0038] where the device requests digital content through the network to the server/service provider);
         evaluating the requested on-demand primary digital content to identify (i) one or more first secondary digital content elements inserted therein, and (ii) first metadata associated with the one or more first secondary digital content elements (See [0004], [0006], [0033]-[0036], [0044], [0048]-[0049], and [0051]-[0052] which discloses of identifying the upcoming ad slots of the content and analyzing the metadata associated with the ad slots/digital content elements);
       accessing context data associated with the computerized user device (See [0048]-[0052] which discloses context tracking and ad selection based on the context of the device of at least what the user at the device is currently watching); 

        inserting at least one of the identified one or more replacement secondary digital content elements at each of the one or more insertion opportunities to generate the modified on-demand digitally rendered content (See [0004] and [0044] which discloses inserting the ad into the ad slots); and
        enabling delivery of the modified digitally rendered on-demand content to the computerized user device via an on-demand session (See [0044] which discloses of delivery of the content with the inserted ad). 
         Teinila is silent with respect to based at least in part on evaluation of the first metadata and the context data, determining incompatibility of the one or more first secondary digital content elements with the computerized user device; based at least in part on the determined incompatibility: automatically removing each of the one or more first secondary digital content elements from the requested on-demand digital primary content; and identifying one or more insertion opportunities within the requested on-demand digital primary content having the one or more first secondary digital content elements removed therefrom.
         However, in the same field of endeavor, Lajoie teaches of based at least in part on evaluation of the first metadata and the context data, determining incompatibility of the one or more first secondary digital content elements with the computerized user device 
         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila to have incorporated the teachings of Lajoie for the mere benefit of allowing the user to view ads that are more likely to be of interest to the user and increasing the monetizing aspects for the advertisers.
       The combination of Teinila and Lajoie is silent with respect to determining incompatibility of the secondary digital content with one or more characteristics associated with the computerized user device. 

        It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila and Lajoie to have incorporated the teachings of Gordon for the mere benefit of selecting content that is compatible such that can be displayed on the user device.
        Regarding claim 43, the combination teaches the method of claim 42, wherein the automatic removing of each of the one or more first digital secondary content segments from the requested on-demand digital primary content (See Lajoie, [0083], [0161], [0165] replacing and insertion of the secondary content performed automatically) comprises: 
       identifying a range of each of one or more digital content blocks within the requested on-demand digital primary content, each of the one or more digital content blocks corresponding to one of the one or more first secondary digital content elements; and based at least in part on the determined range thereof, ranging-out each of the one or more digital content blocks from the requested on-demand digital primary content (See Lajoie, [0083], [0161], and [0165] which discloses of identifying ads and ad slots for replacing with other secondary content; Moreover, [0165] discloses that runtime may 
       Regarding claim 44, the combination teaches the method of claim 43, wherein the identifying the one or more insertion opportunities at least in part comprises, after the ranging-out of the one or more digital content blocks, identifying one or more of a start splice point or an end splice point for each of one or more remaining digital content blocks, each of the remaining digital content blocks corresponding to primary digital content segment (See Lajoie, [0083], [0161], and [0165] which discloses of being able to determine when the advertisement ends such that the resuming of the programming is seamless for each of the advertisements; Teinila, Fig.4-5 and [0044] which discloses of being able to detect the upcoming ad slots where the ad slots have a duration and start time, thus knowing where the ad slots and content are and continuing the programming after the advertisement is finished which occurs for each of the ads for all of the ad slots; Gordon, [0045], [0053], [0104]-[0105], [0109], [0115],[0127], [0134], 
       Regarding claim 45, the combination teaches the method of claim 44, wherein the inserting the at least one of the identified one or more replacement secondary digital content elements at each of the one or more insertion opportunities at least in part comprises splicing the at least one of the identified one or more replacement secondary digital content elements into at least one of the one or more of the start splice point of the end splice point for each of the one or more remaining digital content blocks (See Lajoie, [0083], [0161], and [0165] which discloses of being able to determine when the advertisement ends such that the resuming of the programming is seamless for each of the advertisements; Teinila, Fig.4-5 and [0044] which discloses of being able to detect the upcoming ad slots where the ad slots have a duration and start time, thus knowing where the ad slots and content are and continuing the programming after the advertisement is finished which occurs for each of the ads for all of the ad slots; Gordon, [0045], [0053], [0104]-[0105], [0109], [0115],[0127], [0134], [0150], [0161], [0170]-[0173], and [0186] which discloses of playing back the primary content after each of the replacement ads are displayed based on the parameters which include time and position). 
       Regarding claim 47, the combination teaches the method of claim 42, wherein: the context data associated with the computerized user device comprises data indicative of one or more of a current time or a current date at a location associated with the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and 
        Regarding claim 48, the combination teaches the method of claim 47, wherein the identifying the one or more replacement secondary digital content elements targeted to each of the one or more insertion opportunities at least in part comprises: accessing second metadata associated with the one or more replacement secondary digital content elements, the second metadata comprising at least second temporal relevance data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058] which discloses temporal metadata of time, duration and of multiple ads and ad time slots; Lajoie, See [0022], [0083], [0161], [0165], and [0173]-[0175]); and based at least in part on evaluation of the second metadata and the context data, identifying that the second temporal relevance data is compatible with the data indicative of the current time at the location of the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], 
        Regarding claim 49, the combination teaches the method of claim 42, wherein: the context data associated with the computerized user device comprises data indicative of a geographic location associated with the computerized user device (See Teinila, [0038] and [0058]; Lajoie, See [0022], [0083], [0161], [0165], and [0173]-[0175]); the first metadata associated with the one or more first secondary digital content elements comprises at least first geographic relevance data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; Lajoie, See [0022], [0083], [0161], [0165], and [0173]-[0175]); and determining incompatibility of the one or more first secondary digital content elements and the one or more characteristics associated with the computerized user device at least in part comprises identifying that the first geographic relevance data is incompatible with the data indicative of the geographic location associated with the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; Lajoie, See [0022], [0083], [0161], [0165], and [0173]-[0175]; Gordon, [0128]). 
       Regarding claim 50, the combination teaches the method of claim 49, wherein the identifying the one or more replacement secondary digital content elements targeted to each of the one or more insertion opportunities at least in part comprises: accessing second metadata associated with the one or more replacement secondary digital content elements, the second metadata comprising at least second geographic relevance data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; 
       Regarding claim 51, the combination teaches the method of claim 42, wherein: the context data associated with the computerized user device comprises data indicative of at least one of demographic information or historical user activity associated with the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; which discloses browser history and demographics; Lajoie, [0022], [0083], [0161], [0165], and [0173]-[0175]; Gordon, [0053] and [0130]); the metadata associated with the one or more first secondary digital content elements comprises at least first target audience data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; Lajoie, See [0022], [0083], [0161], [0165], and [0173]-[0175]) and determining incompatibility of the one or more first secondary digital content elements and the computerized user device at least in part comprises identifying that the first target audience data is incompatible with the data indicative of the at least one of demographic information or historical user activity associated with the computerized 
       Regarding claim 52, the combination teaches the method of claim 51, wherein the identifying the one or more replacement secondary digital content elements targeted to each of the one or more insertion opportunities at least in part comprises: accessing second metadata associated with the one or more replacement secondary digital content elements, the second metadata comprising at least second target audience data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; [0022], [0083], [0161], [0165], and [0173]-[0175]; Gordon, [0053] and [0130]); and based at least in part on evaluation of the second metadata and the context data, identifying that the second target audience data is compatible with the data indicative of the at least one of demographic information or historical user activity associated with the computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; Lajoie, [0022], [0083], [0161], [0165], and [0173]-[0175]; Gordon, [0053], and [0130]). 
        Regarding claim 53, the combination teaches the method of claim 42, wherein: the computerized user device comprises a mobile computerized user device, the mobile computerized user device associated with a primary computerized user device (See Teinila, Fig.2 mobile device; Lajoie, Fig.6); the context data associated with the computerized user device comprises at least data indicative of (i) the association of the mobile computerized device and the primary computerized device and (ii) a geographic location associated with the primary computerized user device (See Teinila, [0004], 
       Regarding claim 54, the combination teaches the method of claim 53, wherein the identifying the one or more replacement secondary digital content elements targeted to each of the one or more insertion opportunities at least in part comprises: accessing second metadata associated with the one or more replacement secondary digital content elements, the second metadata comprising at least second geographic relevance data (See Teinila, [0004], [0033]-[0036], [0044], [0048]-[0052] and [0058]; Fig.4-5; Lajoie, [0022], [0083], [0161], [0165], and [0173]-[0175]; Gordon, [0128]-[0131]); and based at least in part on evaluation of the second metadata and the context data, identifying that the second geographic relevance data is compatible with the data indicative of (i) the association of the mobile computerized device and the primary 
       Regarding claim 55, Teinila teaches of computerized network apparatus configured for operation in a content delivery network for provision of modified on-demand primary digital content to one or more computerized user devices in data communication with the content delivery network (See [0031], [0038], and [0044]; analysis of claim 42), the computerized network apparatus comprising:
      data interface apparatus, the data interface apparatus configured for data communication with the content delivery network (See Fig.1, [0031], [0038], and [0044]);
        data processing apparatus, the data processing in data communication with the data interface apparatus (See Fig.1, [0031], [0038], and [0044]); and
         data storage apparatus in data communication with the data processing apparatus, the data storage apparatus comprising at least one computer program, the at least one computer program comprising a plurality of instructions which are configured to, when executed by the data processing apparatus (See [0044] and Fig.2), cause the computerized network apparatus to:
         receive, via the content delivery network, data indicative of a request for on-demand primary digital content from a first computerized user device of the one or more 
         identify whether the requested on-demand primary digital content comprises one or more segments of secondary digital content inserted therein (See [0044] which discloses determining upcoming ad slots);
          based at least in part on an identification that the requested on-demand digital primary content does not have one or more segments of secondary digital content inserted (See [0034]-[0036], [0044], and [0048]-[0049 which discloses identifying the empty ad slots whereby no ads are currently inserted) therein:
         cause insertion of at least one targeted secondary content element into the requested on-demand digital primary content to generate the modified on-demand primary digital content (See [0044] which discloses inserting of the targeted ad into the ad slot); and
        enable delivery of the modified on-demand primary digital content to the first computerized user device (See [0038] and [0044] which discloses delivering the content with the inserted ad); and
        based at least in part on an identification that the requested on-demand primary digital content does have one or more segments of secondary digital content inserted therein (See [0034]-[0036], [0044], and [0048]-[0049] which discloses identifying the empty ad slots whereby no ads are currently inserted):

         enable delivery of the modified on-demand primary digital content to the first computerized user device (See [0044] which discloses of delivery of the content with the inserted ad).
         Teinila is silent with respect to based at least in part on an identification of incompatibility, (i) remove the one or more segments of secondary digital content from the requested on-demand primary digital content, and (ii) replace each of the removed one or more segments of secondary digital content with one or more targeted secondary content elements to generate the modified on-demand primary digital content.
         However, in the same field of endeavor, Lajoie teaches of based at least in part on an identification of incompatibility, (i) remove the one or more segments of secondary digital content from the requested on-demand primary digital content, and (ii) replace each of the removed one or more segments of secondary digital content with one or more targeted secondary content elements to generate the modified on-demand primary digital content (See [0083], [0161], [0165], and [0171]-[0174] which discloses of determining the users context and determining the metadata of at least the ad to determine whether or not to replace the ad with secondary ad content because the first ad is dated or geographically inappropriate and which discloses of automatically 
         It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila to have incorporated the teachings of Lajoie for the mere benefit of allowing the user to view ads that are more likely to be of interest to the user and increasing the monetizing aspects for the advertisers.
       The combination of Teinila and Lajoie is silent with respect to determining incompatibility of the secondary digital content with one or more characteristics associated with the computerized user device. 
        However, in the same field of endeavor, Gordon teaches of determining incompatibility of the secondary digital content with one or more characteristics associated with the computerized user device (See [0128] which discloses of at least determining incompatibility when ensuring the ad content is formatted/transcoded into a compatible format for the media system to match the technical limitations of the media system).
        It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the teachings of Teinila and Lajoie to have incorporated the teachings of Gordon for the mere benefit of selecting content that is compatible such that can be displayed on the user device.
         Regarding claim 56, the combination teaches the computerized network apparatus of claim 55, wherein the cause of insertion of at least one targeted secondary content 
        Regarding claim 57, the combination teaches the computerized network apparatus of claim 55, wherein the identification of whether the one or more segments of secondary digital content are compatible with first computerized user device at least in part comprises: evaluation of (i) second metadata associated with the one or more segments of secondary digital content, and (ii) first context data associated with the first computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses multiple ad slots each having multiple metadata; Lajoie, [0083], [0161], [0165], and [0171]-[0174]); based at least in part on the evaluation, identification that the one or more segments of secondary digital are incompatible with the first computerized user device (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses multiple ad slots each having multiple 
        Regarding claim 58, the combination teaches the computerized network apparatus of claim 55, wherein the removal of the one or more segments of secondary digital content from the requested on-demand primary digital content, and replacement of each of the removed one or more segments of secondary digital content with one or more targeted secondary content elements (Lajoie, [0083], [0161], [0165], and [0171]-[0174]; Gordon, [0127]-[0134]) at least in part comprises:
         automatic range-out of one or more sections of digital content from the requested on-demand digital primary content, each of the one or more sections of digital content corresponding to one of the one or more segments of secondary digital content (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses of being able to detect the upcoming ad slots where the ad slots have a duration and start time, thus knowing where the ad slots and content are; Lajoie, [0083], [0161], [0165], and [0171]-[0174] which discloses of replacing the original ad with a replacement ad thereby being a range out of removing a range of original ad content; Gordon, [0045], [0053], [0104]-[0105], [0109], [0115],[0127], [0134], [0150], [0161], [0170]-[0173], and [0186] which discloses of removing an ad and inserting with another ad at the specified time/duration/slot); identification of one or more remaining sections of digital content, each of the one or more remaining sections of digital content comprising a primary digital content segment (See Teinila, [0004], [0033]-[0036], [0044], [0048]-0052] and [0058]; Fig.4-5 which discloses of the primary content timeline with the ads 
        Regarding claims 59-60, the claims have been analyzed and rejected for the same reasons set forth in the rejections of claims 42-45 and 55.      

                               Contact
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423